RECORD IMPOUNDED

                 NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                      SUPERIOR COURT OF NEW JERSEY
                                      APPELLATE DIVISION
                                      DOCKET NO. A-1947-12T2

P.M.,
                                           APPROVED FOR PUBLICATION
     Plaintiff-Appellant,
                                                June 17, 2015
v.
                                             APPELLATE DIVISION
N.P.,

     Defendant-Respondent.
____________________________________________

         Argued March 26, 2014 – Decided June 17, 2015

         Before    Judges      Fuentes,      Simonelli      and
         Fasciale.

         On appeal from Superior Court of New Jersey,
         Chancery Division, Family Part, Monmouth
         County, Docket No. FM-13-0759-06.

         Edward   Fradkin   argued   the   cause   for
         appellant (Law Office of Edward Fradkin,
         LLC, attorneys; Mr. Fradkin, on the briefs).

         Amy   Sara  Cores   argued   the   cause          for
         respondent   (Cores   &    Associates,           LLC,
         attorneys; Ms. Cores, on the brief).

         The opinion of the court was delivered by

FUENTES, P.J.A.D.

     In this appeal, plaintiff-wife argues the Family Part Judge

who decided a number of post-judgment motions erred in denying

her application to recuse himself.        Plaintiff claims the judge's

impartiality   was   tainted   when   his     law   clerk       engaged   in
employment discussions with and ultimately accepted an offer of

employment from the attorney who represents defendant-husband.

Plaintiff        claims    defendant's             counsel        discussed      employment

opportunities with the judge's law clerk during the time in

which    the     judge    was       managing       this       contentious       post-divorce

motion practice.

      Plaintiff also           alleges the law clerk is related to the

trial judge in some undisclosed degree of consanguinity, which

the   judge      refused       to    clarify       despite        plaintiff's     counsel's

repeated       requests.            Despite    the        lack    of   specific     details

concerning the law clerk's relationship to the judge, plaintiff

claims     the    law     clerk       accepted       defense       counsel's      offer    of

employment       and     began       working       with    defense     counsel      at    the

conclusion of her clerkship.                       Plaintiff points out that the

judge also continued to preside over this case and decide the

parties' outstanding post-judgment motions after the law clerk

was employed by defense counsel.                    Plaintiff argues the combined

effect of all these events created a conflict of interest or, at

the   very     least,     an     appearance        of     impropriety       requiring     the

judge's recusal.

      Under these circumstances, plaintiff argues the trial judge

erred in denying her motion to vacate orders the judge entered

during     the    time     his       law   clerk        was      engaged   in    employment




                                               2                                    A-1947-12T2
discussions with defense counsel and after the law clerk began

working for defense counsel's firm.                         Alternatively, plaintiff

seeks   a   remand       for    the    judge       to    develop      a     complete    record

addressing     the       ethical      issues       raised       and    to    make     specific

factual findings and conclusions of law explaining the basis for

denying plaintiff's motion seeking his recusal from this case.

      After    carefully        reviewing          the    record      before    us,    we    are

compelled to vacate the order denying plaintiff's motion seeking

the recusal of the trial judge and remand this matter for the

trial   judge       to   make     specific         findings:       (1)      describing       the

judge's specific familial relationship to his former law clerk;

(2)   determining        with    particularity            the    timeframe      of     defense

counsel's employment discussions with the judge's law clerk; and

(3) stating the specific time defense counsel made an offer of

employment     to    the       judge's    law       clerk.         Building     upon      these

findings, the judge must then determine the extent to which the

law clerk's employment association with defense counsel created

an appearance of impropriety requiring his recusal under the

standards adopted by the Supreme Court in In re Reddin, 221 N.J.

221 (2015), DeNike v. Cupo, 196 N.J. 502 (2008), and Rule 1:12-2.

                                              I.

      The   parties        married       in    1999,      had    three       children,       and

divorced      in    2006.          They       have       engaged      in     extensive       and




                                               3                                       A-1947-12T2
contentious post-divorce motion practice, resulting in numerous

court hearings followed by orders intended to dispose of the

issues     raised    by    the    parties.               Both       parties     have    also    been

tenacious in their efforts.                This is the third appeal this court

has   decided       concerning        orders         entered             by   the    Family    Part

adjudicating post-judgment motions.

      In the first appeal, defendant challenged the decision of

the Family Part denying his motion to reduce his alimony and

child support obligations.                  P.P. v. N.P., No. A-1174-09 (App.

Div. Nov. 22, 2010) (slip op. at 1-2).                               We affirmed the Family

Part's     decision       to   deny    a    reduction               of    defendant's        support

obligation "for lack of sufficient and competent documentation

to establish a prima facie basis for a support modification.

However,     with    respect      to       the       .    .     .    enforcement       order,       we

remand[ed] for an ability-to-pay hearing."                               Id. at 2.

      In    the     second       appeal,         plaintiff               challenged     an     order

"restraining        her    from    relocating             within          the   state,"       and    a

subsequent order "establishing parenting time."                                     P.P. v. N.P.,

No. A-1246-10 (App. Div. Dec. 23, 2011) (slip op. at 1-2).                                          We

affirmed the Family Part, concluding the judge's decision with

respect to the two issues raised by plaintiff was predicated on the

terms of the Property Settlement Agreement (PSA).                                   Id. at 7-8.




                                                 4                                        A-1947-12T2
     This third appeal relates back to our opinion disposing of

the first appeal, P.P. v. N.P., supra, No. A-1174-09, in which

we directed the trial court to conduct an ability-to-pay hearing

to   determine     defendant's        ability      to    fulfill        his    support

obligations.      On March 28, 2012, the trial court entered an

order withdrawing "with prejudice" defendant's request for the

ability-to-pay hearing and dismissed all outstanding issues we

directed the trial court to address on remand,                          "except" for

preserving "either party's right to seek legal fees[.]"

     The record shows defense counsel transmitted this form of

order entered by the court as an attachment to a letter dated

March    26,   2012.     In    this    four-page,        single-spaced         letter,

defense counsel described in detail her client's then financial

status   and   discussed      findings       allegedly     made    by    a    forensic

accountant     concerning     defendant's       financial     status.          Defense

counsel also represented to the court that "plaintiff has been

sending police officers to the residence where the children are

residing to effect service.           We would ask that this cease as it

is detrimental to the children's welfare."

     Without     the   benefit   of     a    sworn      certification         or   other

competent evidence, defense counsel recounted negative comments

allegedly made by the forensic accountant against plaintiff and

discussed      plaintiff's      efforts       to     obtain       discovery         from




                                         5                                     A-1947-12T2
defendant's fiancée and other third parties who may have had

knowledge of defendant's finances.              Defense counsel also noted

her client's wishes to settle the outstanding support issues and

his   "multiple   efforts    to   try    to    resolve   this    matter."      The

letter ended with the following statement:

           As both parties have spent an offensive
           amount of money on legal fees litigating
           this   issue,   we  feel   that   under   the
           circumstances one side must back down.     We
           see no end in sight. We are convinced that
           the plaintiff is incapable of settling these
           issues.   While we believe that we would be
           ultimately be [sic] successful in proving
           that in 2009 our client did not have the
           ability to pay, at this point this does not
           justify the continued litigation costs.
           Unfortunately, the plaintiff does not agree.

           To that end the pending motion which
           addresses     the    various     inappropriate
           subpoenas   issued   by   the   plaintiff   is
           withdrawn.     Again, there is no subpoena
           power   post-judgment   without    a   pending
           hearing.     We further submit that the
           continued deposition of our client is no
           longer proper under the circumstances. Thus
           this allegedly emergent issue raised by the
           plaintiff's counsel last week is moot.

      Defense counsel's letter triggered an immediate response

from plaintiff's counsel.         In his letter dated March 30, 2012,

plaintiff's   counsel   objected        to    defense    counsel's   unilateral

decision to communicate to the court and forgo a hearing that

plaintiff's   counsel       believed     was    ordered     by    this   court's

decision to remand the issue of arrears to the trial court for a




                                        6                                A-1947-12T2
hearing.      Plaintiff's counsel also objected to defense counsel's

characterization           of   the     status       of    the   forensic        accountant's

efforts to ascertain an accurate and complete understanding of

defendant's        financial          status.             Plaintiff's       counsel      again

indicated that defendant had misrepresented to the court in 2009

his financial ability to meet his support obligations.

      Plaintiff's counsel asked the court to go forward with the

ability-to-pay hearing in order to establish the exact amount of

arrears.       Counsel          also     took       issue    with       defense     counsel's

statement      concerning         the       legal         viability        of     plaintiff's

subpoenas and her disclosure and alleged mischaracterization of

settlement discussions.                Plaintiff's counsel requested the court

to admonish defense counsel for claiming to have the authority

to cancel the hearing and informing third parties not to honor

or   respond       to    plaintiff's        subpoenas.                Despite     plaintiff's

counsel's efforts, the trial judge signed the form of order

submitted by defense counsel.

      On April 20, 2012, plaintiff filed a formal motion seeking

to   vacate    the      March    28,     2012       order.       In    a   letter-brief       in

support of the motion, plaintiff's counsel argued the order was

"improperly        submitted"          by   defense         counsel        and    "improperly

entered"      by     the    court.          Plaintiff's          counsel         particularly

emphasized that the manner in which defense counsel presented




                                                7                                     A-1947-12T2
this order to the court violated established rules of procedure

codified in Rule 4:42-1, and made substantive representations

without competent evidence to support them.

    Plaintiff's          counsel      also     sought        the     trial     judge's

disqualification pursuant to Rule 1:12-1.                    Counsel noted in his

certification that after he received the order signed by the

judge,    he     personally      attempted        to    schedule       a     telephone

conference     with     the   judge    and    defense    counsel      "in    order    to

express my position that the Order was improperly entered and

should   be    vacated."        Plaintiff's     counsel       represented      in    his

certification that

              [t]he phone conference was scheduled for
              April   19,  2012   with   Your  Honor,   but
              unfortunately, that was cancelled by the
              [c]ourt.   At this point I was left with no
              other choice but to file this application
              due to my reasonable belief that I do not
              believe that the plaintiff can receive a
              fair and unbiased hearing before Your Honor.

    Defendant filed a cross-motion asking the court to restrain

plaintiff from filing future motions seeking the recusal of the

trial    judge    and    seeking      sanctions    "in       the    event    that    the

plaintiff files future recusal motions."                     Defendant also asked

the court to decide defendant's pending motion seeking an award

of counsel fees incurred in defending plaintiff's first appeal,

and to enter an order "restraining and enjoining counsel for the

plaintiff      from   sending    correspondence         to    the    court    in    this



                                          8                                   A-1947-12T2
matter except without [sic] prior express permission or as part

of a properly filed pleading."

      By   order   dated   July    20,       2012,   the   trial    judge    denied

plaintiff's motions seeking: (1) the judge's recusal; (2) to

vacate the March 28, 2012 order; and (3) to compel defendant to

pay counsel fees incurred by plaintiff in the prosecution of the

motion.     In the same order, the trial judge denied defendant's

cross-motion seeking to restrain plaintiff's counsel or impose

sanctions.     However, the judge granted defendant's motion with

respect to counsel fees and awarded $11,500 as counsel fees

incurred in defending the first appeal.               The judge also reserved

making a final determination "as to counsel fee awards for all

counsel fees associated with the discovery leading up to the

subsequent withdraw [sic] of [d]efendant's request for a plenary

hearing[,]" and directed both parties to submit a certification

of   services.      Finally,     the   judge     determined     defendant       owed

plaintiff a total of $18,443.51 in unallocated arrears for child

support and alimony, including defendant's obligation "for the

entire     month   of   June."     The       judge   directed      the   probation

department to update its records accordingly and "adjust for any

payments made since then."

      By letter dated August 7, 2012, addressed                    to the trial

judge, plaintiff's counsel raised what he characterized as "a




                                         9                                  A-1947-12T2
very serious issue about whether pursuant to Rule 1:12-1 and

Canon 4 of the Code of Conduct for Judiciary Employees" the

judge should recuse himself from this case, possibly retroactive

to   the   previous   orders   entered   in   March   and   July     2012.

Plaintiff's counsel indicated that the judge's law clerk had

accepted    a   position   with    defense    counsel's     law      firm.

Plaintiff's counsel sought discovery to ascertain when defense

counsel offered the position to the law clerk and whether the

law clerk "worked on any aspect of this matter" thereafter.

     Plaintiff's counsel also claimed there was another basis

that may require the trial judge's recusal from the case:

           I have been advised by a fellow lawyer that
           Your Honor has a familial relationship with
           [the law clerk]. If I have been incorrectly
           advised then I apologize. However, if there
           is a familial relationship between Your
           Honor and [the law clerk] then pursuant to
           Rule 1:12-1 and Canon 4 that [sic] Your
           Honor should be recused from any matters
           involving    [defense    counsel's]   office
           regardless of whether [the law clerk] worked
           on those files.     I ask that Your Honor
           advise my office as to whether pursuant to
           Directive 17-08 Policy on the Appointment of
           Judges' Relatives to Judiciary Position
           issued on December 2, 2008 by the Honorable
           Glenn A. Grant, a request was made that
           permitted you to hire [the law clerk]. For
           these reasons as well it is respectfully
           submitted that not only should Your Honor be
           recused from this case, but that you should
           sua sponte vacate the July 20, 2012 Order
           that was entered in order to eliminate the
           need for an appeal to be filed.




                                  10                              A-1947-12T2
      Defense counsel responded to plaintiff's letter on August

13,   2012.     In    response    to   plaintiff's    counsel's     allegations

concerning the judge's law clerk, defense counsel stated that

the law clerk did not accept an offer of employment with her

firm until August 1, 2012.              Defense counsel thus objected to

plaintiff's counsel's request for "'discovery' on this issue."

Defense    counsel      accused    plaintiff's     counsel     of   trying     to

increase      the    cost   of    litigation.        Defense    counsel      also

characterized        plaintiff's       counsel's   concerns     regarding       a

possible conflict of interest involving the judge's law clerk's

employment with her law firm as "nothing more than an attempt to

attack this court directly."            The record does not reflect that

the trial judge responded to either attorneys' letters.

      On August 28, 2012, plaintiff filed a formal motion seeking

to disqualify the trial judge from continuing to decide matters

in this case.        Plaintiff also petitioned the judge to vacate the

July 20, 2012 order under Rule 4:50-1.                 Plaintiff sought to

compel the trial judge "to provide discovery as to any and all

forms the [judge] filled out prior to hiring his 2011/2012 law

clerk . . . in accordance with Directive 17-08 Policy on the

Appointment of Judges' Relatives to Judiciary Position issued on

December 2, 2008 by the Honorable Glenn A. Grant."                   Plaintiff

also sought to compel defense counsel "to provide any and all




                                        11                             A-1947-12T2
information relating to [the law clerk]'s employment with her

firm,    including    but    not   limited   to    the   date     the    offer   for

employment was made and any email/written correspondence between

[defense counsel] and [the law clerk] concerning her possible

employment."

      In her certification in support of the motion, plaintiff

claimed the judge was required to recuse himself from this case

pursuant to Rule 1:12-1 and Canon 4 of the Code of Judicial

Conduct    for    Judiciary    Employees     because     during    the    time   the

trial judge decided motions filed by the parties, his law clerk and

defense counsel were discussing the prospect of the clerk working

in defense counsel's firm at the conclusion of her clerkship.

Plaintiff alleged the law clerk had a familial relationship with

the     trial    judge.       Therefore,     the   law    clerk's        employment

relationship with defense counsel's firm created an appearance

of impropriety and bias requiring the judge's recusal.

      Defense      counsel     submitted     her    own     certification         in

opposition to plaintiff's motion.             Paragraphs eight and nine of

defense counsel's certification addressed the issue of the law

clerk's employment:

                 I    provide   only    the    following
            information for the purposes of establishing
            that the hiring of [the law clerk] was done
            in an appropriate and transparent manner.
            Prior to interviewing [the law clerk], I
            contacted the court and notified the court



                                       12                                  A-1947-12T2
            of my intention to do so and offer her a
            position. I specifically indicated that the
            Presiding Judge of the Family Part should be
            consulted with regard to any real or
            perceived conflict.   This was done due to
            the unusual number of cases that were
            pending before this court at that time. It
            is my understanding that the court did in
            fact notify the Presiding Judge of the
            situation and follow his guidance with
            regard to same.

                 I should also note that [the law clerk]
            interviewed with several other law firms
            after being offered a position with my
            office.

    The trial judge heard oral argument on plaintiff's recusal

motion on November 27, 2012.       The following exchange between the

trial     judge   and   plaintiff's     counsel       addressed   plaintiff's

concern    regarding    the   judge's      familial    relationship   to    his

former law clerk:

            THE JUDGE: Okay. And the information that
            you received from your friend was that I'm
            related to [the law clerk].

            PLAINTIFF'S   ATTORNEY:    That    was   the
            information I received.    And I sent Your
            Honor   two  letters   before   filing  this
            application and I received no response back
            asking if that were the case.    I had heard
            that from a number of different people in
            the courthouse.    So we left, we had no
            choice when I had no response to file an
            application.

            THE JUDGE: Okay.    And your, the basis for
            you filing the motion is that all of this is
            in violation of Guideline B to Canon 4, as
            well as the directive of the Honorable Glen
            Grant, Directive 17-08.



                                      13                              A-1947-12T2
PLAINTIFF'S ATTORNEY: Well, I wouldn't say
that.    The directive just dictates - - I
wouldn't say a violation of the directive.
I would say Canon 4 and the case law that's
cited in our brief, some of the Court Rules
as well.

THE JUDGE: Okay. And Canon 4 which you cite
in your brief provides the Guideline B, the
Canon 4 provides that immediate family, and
it's   in  quotations,  shall  include  all
members and it goes on and on and on and on
and on.

Well, I've read that, I've read that
guideline and [the law clerk] does not fall
within that category as being related to me,
so.

PLAINTIFF'S ATTORNEY: Well it's my - - I
mean if Your Honor is saying she's not a
niece, a child of an aunt or uncle of yours,
a - - it's a big category. Niece - -

THE JUDGE:   No, I read the category.

PLAINTIFF'S ATTORNEY: I doubt she's an aunt.
I would assume she's a niece or a cousin and
that's, it was my understanding that would
somewhere fall - - I mean if Your Honor is
saying that she is not a niece or a I guess
a cousin of yours, then it wouldn't fall in
that category.

But I don't know what, if there's some
familial relation, what other, I don't know
any other familial relations that there are.

THE JUDGE: Okay, well I'm saying that I've
read through Canon 4 and she doesn't fall
within that group outlined by Canon 4.

So I don't know what information your
attorney friend has provided to you.   But
it's, it appears to be different from the
information I'm telling you right now.



                      14                       A-1947-12T2
           PLAINTIFF'S ATTORNEY: All right.    Well, and
           Your Honor the other thing was as well that,
           my understanding [the law clerk] it's our
           belief, worked on this case after she was
           offered a job from [defense counsel].

           THE JUDGE:    Worked on it with me?          In my - -

           PLAINTIFF'S ATTORNEY: Yes, worked on the
           recommendations for any recommendations she
           had made that she was substantially involved
           in this case in making - - and that's the
           case law we cited.

           THE JUDGE:    Right, no, okay.

    As    this    colloquy   illustrates,      the    trial    judge    did   not

provide   plaintiff's     counsel     with     a     straightforward,      clear

statement describing his familial relationship to his former law

clerk.    Defense counsel was equally vague in her statements

describing when she first approached the law clerk to discuss a

possible employment relationship.            Plaintiff's counsel made his

request   for    clarification   of   this    timeline    in   the     following

statement:

           PLAINTIFF'S ATTORNEY:      Your Honor, I'm
           looking to find out when [the law clerk] was
           offered, if she was offered, when she was
           offered the job.   What communications there
           were between [defense counsel] and [the law
           clerk].   And at that point in time, what
           work [the law clerk] did [sic] on this case.

           You know, it becomes a question of, again,
           this is, we know August 1st [2012] is when
           [defense counsel] says that's my soon to be
           associate. But we don't know when the offer
           was made.    [Defense counsel] says in her
           certification she contacted Your Honor about



                                      15                                A-1947-12T2
           this.   So I don't know when that contact
           took place. Your Honor would know that.

           And that Your Honor, - - I think it's
           paragraph 8 of [defense counsel's] reply
           certification.   ["]Prior to interviewing
           her, I contacted the Court and notified my
           intentions to do so and offer her a
           position.["]

           And so, I don't know when this [c]ourt was
           contacted.   [Defense counsel] doesn't put a
           date. I know Your Honor would be aware. So
           this is even prior to the job being offered
           to her.   Was that May [2012]?   Was it June
           [2012]?    What period of time?      [Defense
           counsel] doesn't tell us.

           My client doesn't have a right to have,
           doesn't have a right to be really concerned
           that this person was who assisting Your
           Honor, writing recommendations, reviewing
           paperwork, had already been offered or been
           discussions,   negotiations  with  [defense
           counsel] to get a job.

           THE   JUDGE:       [Addressing   plaintiff's
           counsel], I think that your, but what you're
           looking to do is go on a fishing expedition.
           Because the order was written on July 20th
           [2012]. According to [defense counsel] that
           an offer was given on August 1st [2012].
           And so I'm not going to let you conduct a
           fishing expedition . . . [.]

     At the conclusion of the argument, the trial judge asked

defense   counsel   to   address   the   Supreme   Court's   holding    in

Comparato v. Schait, 180 N.J. 90 (2004):

           THE JUDGE: [Addressing defense counsel] let
           me ask you this and you know we could be
           here all day and tomorrow listening to the
           facts of this case. But I'd really like for
           you to focus on paragraph 4 of your



                                   16                           A-1947-12T2
certification where you say, where you refer
to the [Comparato] case . . . [.] The case
law clearly indicates that a wall must be
put up. And you hereby certify that a wall
has been created in our firm. Why don't you
tell me a little bit about that which would
alleviate any concerns the [c]ourt might
have.

DEFENSE COUNSEL: [The former clerk] doesn't
work on any files where there was a motion
that Your Honor heard.   My understanding of
the way this works is because I was a former
clerk and this is the way it worked for me -

    . . . .

THE COURT:    Okay, what about [plaintiff's
counsel] in his one form of relief that he
is seeking, he's asking, compelling [defense
counsel] to provide any and all information
related to [the law clerk's] employment with
her firm, including but not limited to the
date of the offer, et cetera, et cetera, et
cetera. What do you have to say about that?

DEFENSE COUNSEL:   My recollection and I did
talk to her about this one aspect of it,
because it doesn't have anything to do with
the substance of the case, is that I did not
make her the offer formally.

And I know that seems a little unusual. But
I will say on the record that when I
interviewed her, basically the offer that I
extended to her was, if you don't get
anything else, let me know. Because I liked
her. I wanted to have her in the office. I
thought she was a hard worker. I think she
was the hardest working law clerk that was
here all year.

THE   JUDGE:   So  you   don't   think   that
[plaintiff's counsel] is entitled to     this
information is what you're saying?




                     17                         A-1947-12T2
            DEFENSE COUNSEL: No.

            THE JUDGE:      Okay.

    By order dated November 27, 2012, the trial judge denied

plaintiff's motion: (1) to vacate the July 20, 2012 order; (2)

seeking copies of the forms the judge completed to hire the law

clerk for court-year 2011-2012 in accordance with Directive 17-

08; (3) to compel defense counsel to provide information related

to the hiring of the trial judge's law clerk, including the date

the offer of employment was made and any email or other written

communications      between       defense     counsel    and      the    law   clerk

concerning her employment at defense counsel's firm; (4) to have

the judge recuse himself from this case; and (5) to transfer the

case to another judge.

                                         II

    Against this backdrop, plaintiff now appeals arguing the

trial judge committed reversible error when he denied her motion

to vacate the July 20, 2012 order because there is sufficient

evidence    to    infer    his    law   clerk   was     engaged    in    employment

negotiations      with    defense    counsel    during    the     time   the   judge

entered    this   order.         Plaintiff    also   urges   us    to    remand   the

matter to permit the trial judge to make the factual findings

and conclusions of law required by Rule 1:7-4(a).




                                         18                                 A-1947-12T2
       We will divide our analysis into three parts.                   The first

part relates to the law clerk's pre-employment negotiations and

activities   with    defense     counsel       while   the    trial    judge     was

involved in carrying out this court's directive to conduct an

ability-to-pay hearing and determine defendant's arrears with

respect to child support and alimony.                  The second part will

address the ethical implications to the trial judge once the law

clerk was formally employed by defense counsel.                 The third part

will    address    plaintiff's        allegations      concerning     the      trial

judge's familial relationship to his law clerk and the ethical

implications that arose once the law clerk accepted a position

with defense counsel's firm.

                                         A

       Rule 1:12-2 authorizes a party to file a motion seeking to

disqualify the judge presiding over the case.                   The motion for

disqualification must state the reasons supporting the moving

party's position, ibid., and must be made directly to the judge

presiding over the case.              State v. McCabe, 201 N.J. 34, 45

(2010).      The    decision     to    grant     or    deny   the     motion    for

disqualification rests entirely within the sound discretion of

the trial judge.      Chandok v. Chandok, 406 N.J. Super. 595, 603

(App. Div.), certif. denied, 200 N.J. 207 (2009).                        However,




                                        19                               A-1947-12T2
"[w]e   review    de   novo    whether     the   proper    legal      standard    was

applied."    McCabe, supra, 201 N.J. at 45.

      Pursuant to Rule 1:12-1(a), a judge is disqualified from

sitting in any matter if the judge "is by blood or marriage the

second cousin of or is more closely related to any party to the

action[.]"       Under    Rule   1:12-1(g),      the     judge   is   disqualified

"when there is any other reason which might preclude a fair and

unbiased hearing and judgment, or which might reasonably lead

counsel or the parties to believe so."                   Our Supreme Court has

recently    adopted      the   following      standard    to    assess    whether    a

judge's personal behavior creates an appearance of impropriety.

According to the Court, the judge must ask: "Would an individual

who   observes   the     judge's   personal      conduct       have   a   reasonable

basis to doubt the judge's integrity and impartiality?"                        In re

Reddin, supra, 221 N.J. at 223.

      Here, the record shows defense counsel approached the trial

judge sometime before August 1, 2012,1 to apprise him of her

interest in hiring his law clerk.              We do not know, however, when

that first contact occurred, where it took place, and what was

1
  Plaintiff included in the appellate record a copy of defense
counsel's Facebook page dated August 1, 2012, in which defense
counsel stated: "Dinner — with [law clerk] [at] Asian Harbor.
In approximately 1 hour my soon to be new associate should be
here to shop for office furniture.     [S]he finally said yes.
[O]nly one more month on my own and I will officially be 'we'
again. Of course[,] I'll still be the boss[.]"



                                         20                                 A-1947-12T2
specifically discussed between the judge and defense counsel.

Moreover, given plaintiff's subsequent motion practice related

to    this   encounter,       we     can    infer    that    this      was      an    ex    parte

meeting      between     defense      counsel       and    the     trial       judge.         Left

unaddressed, these issues raise troubling questions about the

propriety of defense counsel's unilateral access to the judge

during a period of time when the parties were engaged in active

and contentious motion practice.                    Under these circumstances, an

objective observer would have a reasonable basis to doubt the

judge's impartiality because the meeting between the judge and

defense      counsel     occurred      without      prior        notice    to    plaintiff's

counsel and the topic of the encounter concerned an employment

opportunity for a confidential member of the judge's staff.                                    See

In re Reddin, supra, 221 N.J. at 223.

       Based      on   this   record,       we     are    compelled       to    remand        this

matter for the judge to make specific findings describing the

law clerk's pre-employment activities with defense counsel.                                    The

judge    must     make    specific         findings       regarding       the    timing        and

substance of defense counsel's employment discussions with his

law     clerk,     including         whether       the     law     clerk       independently

notified the judge of her employment negotiations with defense

counsel      as    required     by    RPC     1.12(c).           The   judge         must     also

describe       what    duties      the     law     clerk     performed          for     him     in




                                              21                                        A-1947-12T2
connection with this case after defense counsel revealed her

interest in hiring his law clerk.           Specifically, the judge must

determine whether the law clerk "substantially participated" in

the judge's decisions related to this case.                  In making this

determination,    the    judge   should     be   guided     by    the   factors

described by the Supreme Court in Comparato:

         Whether such [substantial] participation has
         occurred ultimately depends on the totality
         of circumstances in a given case. Relevant
         to the inquiry is whether the law clerk was
         involved in the case beyond performing
         ministerial functions or merely researching
         general legal principles for the judge.
         Conduct rising to the level of "personal and
         substantial" participation would involve a
         substantive role, such as the law clerk
         recommending a disposition to the judge or
         otherwise   contributing  directly  to   the
         judge's analysis of the issues before the
         court.

         [Comparato, supra, 180 N.J. at 98-99.]

    If   the     judge   concludes    the    law    clerk        "substantially

participated" in any of the decisions he reached in this case

after defense counsel revealed to him her interest in hiring his

law clerk or after defense counsel revealed to the law clerk her

interest in hiring her, the judge is required to vacate any

orders entered during this time period and recuse himself from

further involvement in this case.         See In re Reddin, supra, 221

N.J. at 223; R. 1:12-1(g).




                                     22                                 A-1947-12T2
                                          B

    We next address plaintiff's allegations concerning the law

clerk's   participation       in   this       case      after   she    was    hired    by

defense counsel's firm.            The record in this respect is also

sparse and inadequate to conduct a meaningful appellate review.

The only evidence presented to the trial court with respect to

the law clerk's duties after she became an associate in defense

counsel's    firm   is    contained   in       a    certification       submitted       by

defense     counsel      in   opposition           to    plaintiff's         motion     to

disqualify the trial judge.           Paragraph 4 of this certification

states, in relevant part:

            The Comparato case clearly indicates that
            there is no conflict or ethical violation
            created merely by a [law clerk] interviewing
            with or accepting employment with a law firm
            that appears before the [law clerk]'s judge.
            Rather the case clearly indicates that a
            "wall" must be put up and the [law clerk]
            must be excluded from working on the file –
            at the law firm. I hereby certify that such
            a wall has been created in our firm.
            Moreover, the court should note that in
            Comparato, the trial court was not forced to
            recuse itself either.

    Defense counsel's proffer of the Supreme Court's holding

and analysis in Comparato is not correct because it fails to

address the absence of information concerning the law clerk's

involvement in the case during her clerkship.                         The plaintiff's

principal objection in Comparato was predicated on the notion




                                      23                                        A-1947-12T2
that   the     clerkship     allowed           the    former        law    clerk      to    acquire

information that the adversary firm "could have used or still

might use to its advantage, making it too late to employ a

screening mechanism."               Comparato, supra, 180 N.J. at 99-100.

The    Supreme    Court      rejected           the    plaintiff's             application       for

recusal because there was ample evidence in the record attesting

to the law clerk's activities during her clerkship as involving

primarily ministerial functions.                      Id. at 98-100.

       Here,     by   contrast,          the         record     does       not     contain       any

description of the duties the law clerk performed for the trial

judge.       Without    this        vital           information,          we    are   unable      to

determine whether the trial judge erred in accepting defense

counsel's      certification            as    well     as     her    self-serving           unsworn

representations at oral argument as sufficient evidence on this

critical     point.         On    remand,           after     making       specific        findings

describing      the   law    clerk's           functions        and       duties      during     her

clerkship, the judge must then determine, based on competent

evidence, what measures defense counsel took to screen the law

clerk from any participation in this case.                                     The restrictions

imposed on the law clerk in her capacity as defense counsel's

associate must be commensurate to the law clerk's duties during

her    clerkship      and        must        also     be    capable        of     removing       any

appearance of impropriety.                   Comparato, supra, 180 N.J. at 98-99.




                                                24                                         A-1947-12T2
                                            C

       We conclude our analysis by addressing plaintiff's claims

concerning the trial judge's familial relationship to his former

law     clerk.          Plaintiff       argues      that       independent        of    any

prophylactic measures defense counsel may have taken or can take

to screen the law clerk from any involvement in this case, the

trial    judge's       familial       relationship       to    the   law     clerk,     now

defense       counsel's       associate,       creates    a    per   se    conflict      of

interest which requires the trial judge to disqualify himself on

his own motion.

       Plaintiff's           argument     is     predicated          on    the     strict

proscriptions under Rule 1:12-1(b), which precludes a judge from

sitting in any case if the judge "is by blood or marriage the

first cousin of or is more closely related to any attorney in

the action.           This proscription shall extend to the partners,

employers, employees or office associates of any such attorney

except        where    the    Chief     Justice     for       good   cause    otherwise

permits[.]"       (Emphasis added).

       Plaintiff also relies on Administrative Directive 17-08,

which describes the judiciary's policy on the Appointment of

Judges' Relatives to Judiciary Positions issued on December 2,

2008     by    Judge    Glenn     A.    Grant     in     his    capacity     as    Acting




                                           25                                     A-1947-12T2
Administrative     Director      of    the    Courts.2      The   public    policy

underpinning the Directive is succinctly stated under section

one: "No appointment of judges' close relatives to Judiciary

positions, with the exception of law clerk positions, may be

made   without    the   prior     approval      by   the    Supreme     Court,    by

application      through   the        Administrative       Director's    office."

(Emphasis added).

       Section five of Administrative Directive 17-08 defines a

"Judge's close relative" as including the following categories

of familial status:

           The judge's spouse, civil union partner, or
           registered domestic partner;

           The following relatives of the judge or the
           judge's spouse, civil union partner or
           registered domestic partner:

           child or legal ward; parent, grandparent, or
           grandchild;   uncle   or   aunt;  brother or
           sister; nephew or niece; first cousin; or
           the   spouse,   civil    union   partner, or
           registered domestic partner of any of the
           above.

           [Id. at 4.]




2
  Directive 17-08 is available on the judiciary's website.
Judiciary of the State of New Jersey, Policy on the Appointment
of Judges' Relatives to Judiciary Positions (Dec. 2, 2008),
available at
http://www.judiciary.state.nj.us/directive/2008/dir_17_08.pdf.
"Furthermore, administrative directives have the force of law."
R.K. v. D.L., 434 N.J. Super. 113, 130 n.7 (App. Div. 2014).



                                         26                                A-1947-12T2
       The record shows plaintiff's counsel asked the trial judge

to disclose the familial relationship, if any, he had to the law

clerk he hired to serve during court-year 2011-2012.                In response,

the    judge    indicated   on    the    record   that   he   had    read   "that

guideline" and concluded that the law clerk "does not fall within"

any of the       specific   categories        outlined   in   Section   five   of

Administrative Directive 17-08.           Despite plaintiff's requests for

the trial judge to identify the precise familial relationship he

had to his law clerk, the judge declined to do so.

       Our Supreme Court recently admonished those of us who are

entrusted to serve as judges that:

               [t]o the public, judges embody the court
               system. As a result, their conduct -- both
               on and off the bench -- can promote as well
               as erode confidence in the Judiciary. For
               that reason, the ethical principles that
               guide judges' behavior extend not only to
               the performance of their official duties but
               also to their personal lives.

               [In re Reddin, supra, 221 N.J. at 223.]

       In DeNike, the Court stated the key question that must be

answered when a claim is made challenging a judge's impartiality

is, "[w]ould a reasonable, fully informed person have doubts

about the judge's impartiality?"                DeNike, supra, 196 N.J. at

517.    In In re Reddin, the Court modified this straightforward

query    by     adding   what    it   characterized      as   "an   element     of

objective reasonableness."              In re Reddin, supra, 221 N.J. at



                                         27                             A-1947-12T2
234.     As framed by Chief Justice Rabner, "[t]o assess whether a

judge's personal behavior creates an appearance of impropriety,

[the question is] 'Would an individual who observes the judge's

personal conduct have a reasonable basis to doubt the judge's

integrity and impartiality?'"             Ibid.

       Here,    the    record      reflects     plaintiff's       counsel    asked     the

trial judge a number of times to define the judge's familial

relationship, if any, to the person who worked as his law clerk

during court-year 2011-2012.                 At the time plaintiff's counsel

asked this straightforward question, the law clerk had finished

her one-year clerkship and was then employed as an associate in

defense counsel's firm.             The record shows that in lieu of giving

a direct answer to this question, the judge stated, in essence,

a legal conclusion.          Under these circumstances, we are satisfied

that an individual witnessing this exchange between the trial

judge and plaintiff's counsel would have a reasonable basis to

doubt the judge's impartiality.                   At best, the judge's response

appeared    needlessly        evasive;       at    worst,    it    was    unacceptably

calculating.          A judge's answer to a direct question seeking to

determine       a    basis   for    the   judge's     recusal      must     be   candid,

honest, and straightforward, both in form and in fact.                           This is

the standard we apply to witnesses in a trial and to lawyers

before    the       bench.    A    judge's      conduct     in    this   respect     must




                                           28                                    A-1947-12T2
exemplify these virtues by dispelling any hint of impropriety or

gamesmanship.     Unfortunately, the record of the judge's colloquy

with plaintiff's counsel concerning his familial relationship to

his law clerk only served to reinforce a sense of uneasiness,

giving credence to the perception that the judge's response was

incomplete in some unknown, yet possibly material fashion.

       Matrimonial cases present particular and unique challenges

to the judiciary.       These cases are often contentious because the

nature of the controversy strikes at the very core of one of the

most intimate of all human relationships.                   As our colleague

Judge Donald Collester, Jr. eloquently noted:

           [S]omething . . . goes to the essence of
           marriage and is probably best left to poets
           rather than judges.     It is the reason that
           people do get married. For marriage changes
           who you are. It gives stability, legal
           protection    and   recognition    by   fellow
           citizens. It provides a unique meaning to
           everyday life, for legally, personally and
           spiritually a married person is never really
           alone. Few would choose life differently.
           [Lewis v. Harris, 378 N.J. Super. 168, 220
           (App.    Div.     2005)     (Collester,    J.,
           dissenting), aff'd in part, modified in
           part, 188 N.J. 415 (2006).]

       Given    this   exalted    place     marriage   as    an     institution

occupies   in    our   society,    litigants    embroiled      in    the   legal

dissolution of their union are often emotionally traumatized.

They    bring    to    these   legal    proceedings    a     deep    sense    of

disappointment and an element of distrust that is rooted in the



                                       29                              A-1947-12T2
nature      of    the    dissolution        itself.       Our    Supreme    Court    has

consistently recognized that judges who sit in the Family Part

have a great sensitivity to these concerns and bring a high

level of expertise to these emotionally fragile matters.                             See

N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 553

(2014) (citing Cesare v. Cesare, 154 N.J. 394, 412-13 (1998)).

We thus expect our colleagues who sit in this legally difficult

and emotionally demanding Part of the Chancery Division to be

especially        mindful      of    the     challenges    associated      with     this

assignment.

      On     remand,       the      trial     judge     must    provide    a   direct,

straightforward answer to plaintiff's question concerning the

familial relationship the judge has to the person who served as

his   law    clerk       during     court-year     2011-2012.       Ultimately,      the

answer to this question may serve to dissipate any reasonable

doubts regarding the judge's impartiality.

                                             III

                                          In Summary

      We    vacate       the     trial     court's     order    denying    plaintiff's

motion seeking his recusal pending the outcome of the hearings

the judge must conduct on remand.                      We thus remand this matter

for   the        trial    judge      to     determine    with    particularity       the

timeframe of defense counsel's employment discussions with the




                                              30                               A-1947-12T2
judge's law clerk, and the specific date defense counsel made an

offer of employment to the law clerk.                    The judge must also make

factual findings concerning the duties the law clerk performed

during    her   tenure     in   2011-2012.        The     judge   must   state   what

prophylactic measures he took to avoid any potential conflict of

interest    after    he    learned    defense      counsel     was   interested    in

hiring his law clerk.           The judge must then determine the extent

to which the law clerk's employment association with defense

counsel    created    an    appearance       of    impropriety       requiring    his

recusal under the standards adopted by the Supreme Court in In

re   Reddin.      Finally,      the   judge       must    describe    his   specific

familial relationship to the person who served as his law clerk

during the 2011-2012 court term.

      Reversed and remanded.          We do not retain jurisdiction.




                                        31                                  A-1947-12T2